 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1724 
In the House of Representatives, U. S.,

December 1, 2010
 
RESOLUTION 
Resolution Commending the City of Jacksonville, Arkansas, for its outstanding support in creating a unique and lasting partnership with Little Rock Air Force Base, members of the Armed Forces stationed there, and their families. 
 
 
Whereas, for more than 50 years, the community of Jacksonville, Arkansas, has supported and served the members of the Armed Forces and their families at Little Rock Air Force Base; 
Whereas, after September 11, 2001, Little Rock Air Force Base restricted access to much of the community for security reasons, and in response to the tragedy and the restrictions caused by the terrorist attacks of September 11, 2001, the community and air base came together to address a need for a new education facility for both military members and civilians; 
Whereas, recognizing the need to raise funds for a new educational facility, the City Council of Jacksonville, Arkansas, held a special election in which the citizens of Jacksonville overwhelmingly voted to adopt a temporary one-cent sales tax, which raised $5,000,000; 
Whereas these funds were donated to the Air Force to help build a new Joint Education Center on Federal property outside the base perimeter, so that the facility could be accessible to community people, students, and faculty, as well as air base personnel; 
Whereas, in 2009, local individuals and businesses raised over $50,000 for the base’s 2010 Air show and more than $22,000 was donated in support of Little Rock Air Force Base rodeo teams that compete at McChord Air Force Base; 
Whereas community leaders sponsor numerous events, including dances and community sporting and musical events, for members of the Armed Forces and their families at Little Rock Air Force Base and provide discounted or free tickets; 
Whereas the community sponsors a quarterly dinner for families of deployed members and over 15,000 volunteer hours are provided by retirees at the Airman’s Attic, the Base Clinic, the Retirees Activities Office, and other base activities; and 
Whereas, on March 3, 2009, the City of Jacksonville, Arkansas, was awarded the Abilene Trophy, which honors a civilian community for exceptional support of Air Mobility Command base at Little Rock Air Force Base: Now, therefore, be it  
 
That the House of Representatives commends the City of Jacksonville, Arkansas, for its outstanding support in creating a unique and lasting partnership with Little Rock Air Force Base, members of the Armed Forces stationed there, and their families. 
 
Lorraine C. Miller,Clerk.
